










LIMITED GUARANTY


This Limited Guaranty, dated as of August 15, 2013 (this “Limited Guaranty”), is
entered into by and among Gary Gelman, a natural person (“Limited Guarantor”),
in favor of Hooper Holmes, Inc., a New York corporation (“HH”). Reference is
hereby made to that certain Asset Purchase Agreement, dated as of the date
hereof (the “APA”), by and among HH and Piston Acquisition, Inc., a New York
corporation (“PAI”). Capitalized terms used but not defined herein have the
meanings ascribed to them in the APA.
RECITALS:
WHEREAS, HH and PAI are entering into the APA, providing for, among other
things, the purchase and sale of the Transferred Assets upon the terms and
subject to the conditions set forth therein; and
WHEREAS, as a material inducement to HH agreeing to enter into the APA, Limited
Guarantor has agreed to enter into this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Limited Guarantor and HH hereby agree as follows:
1. Limited Guaranty. Limited Guarantor hereby absolutely guarantees to HH, on
the terms and conditions set forth herein, the due and punctual payment of the
Closing Payment and the Holdback Amount, in each case, if and when due in
accordance with the terms of the APA (the “Guaranteed Obligation”). All payments
hereunder shall be made in lawful money of the United States, in immediately
available funds. HH and PAI agree that in no event shall the Limited Guarantor
have any obligation or liability to any Person relating to, arising out of or in
connection with the APA or the transactions contemplated thereby other than as
expressly set forth in this Section 1.


2. Nature of Guaranty. This Limited Guaranty is a guarantee of payment and not
of collection, and a separate action or actions may be brought and prosecuted
against Limited Guarantor to enforce this Limited Guaranty, regardless of
whether an action is brought against PAI. In the event that any payment to HH in
respect of the Guaranteed Obligation is rescinded or must otherwise be returned
as a result of any final, non-appealable Order of a Governmental Authority,
Limited Guarantor shall no longer remain liable hereunder with respect to the
Guaranteed Obligation.


    




--------------------------------------------------------------------------------




3. Certain Waivers. To the fullest extent permitted by applicable Laws, Limited
Guarantor hereby expressly waives any and all rights or defenses arising by
reason of any Laws that would otherwise require any election of remedies by HH.
Without limiting the foregoing, Limited Guarantor waives promptness, diligence,
notice of the acceptance of this Limited Guaranty and of the Guaranteed
Obligation, presentment, demand for payment, notice of nonperformance, default,
dishonor and protest, and all other notices of any kind (other than notices
required to be provided to PAI pursuant to the APA), any right to require HH to
proceed against PAI, and all guarantor or suretyship defenses generally (other
than (i) as a result of payment of the Guaranteed Obligation, (ii) fraud,
willful misconduct or bad faith by HH or any of its Affiliates, (iii) breach by
HH of this Limited Guaranty, or (iv) defenses to the payment of the Guaranteed
Obligation that are available to PAI under the APA; the foregoing (i) through
(iv), the “Retained Defenses”). Limited Guarantor hereby further agrees that it
shall not, directly or indirectly, institute any proceeding or make any claim
asserting that, or assert as a defense that, this Limited Guaranty is illegal,
invalid or unenforceable in accordance with its terms.


4. No Waiver; Cumulative Rights. No failure on the part of HH to exercise, and
no
delay in exercising, any right, remedy or power under this Limited Guaranty
shall operate as a waiver thereof, nor shall any single or partial exercise by
HH of any right, remedy or power under this Limited Guaranty preclude any other
or future exercise of any right, remedy or power under this Limited Guaranty.
Each and every right, remedy and power hereby granted to HH or allowed it by
applicable Laws, except as specifically provided otherwise in this Limited
Guaranty, shall be cumulative and not exclusive of any other, and may be
exercised by HH at any time or from time to time.
    
5. Representations and Warranties. Limited Guarantor hereby represents and
warrants that this Limited Guaranty constitutes a legal, valid and binding
obligation of Limited Guarantor, enforceable against Limited Guarantor in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, and other similar laws of general applicability
relating to or affecting creditors’ rights or general equity principles
(regardless of whether considered at law or in equity).


6. Continuing Guaranty; Termination.
(a) Except to the extent that the obligations and liabilities of Limited
Guarantor are terminated pursuant to this Section 6, this Limited Guaranty may
not be revoked or terminated and shall remain in full force and effect in
accordance with its terms and be binding on Limited Guarantor until the payment
and satisfaction in full of the Guaranteed Obligation, and shall inure to the
benefit of, and be enforceable by, HH and its successors and permitted assigns.
(b) This Limited Guaranty shall terminate and Limited Guarantor shall have no
further obligations under this Limited Guaranty as of the earliest to occur of:
(i) the valid termination of the APA in accordance with the provisions thereof,
(ii) the time at which Limited Guarantor has paid in full the Guaranteed
Obligation and (iii) any of the events described in the second sentence of
Section 2 hereof.
(c) Upon the request of Limited Guarantor after any termination of this Limited
Guaranty pursuant to the provisions of this Section 6, HH shall provide the
Limited Guarantor with written confirmation of such termination. Notwithstanding
anything set forth in this Section 6 hereof, Section 7 hereof shall survive
indefinitely (subject to applicable statute of limitations) following the
termination of this Limited Guaranty.




--------------------------------------------------------------------------------




7. Sole Remedy; No Contest; No Recourse. In the event that HH or any of its
Affiliates or their respective successors and assigns asserts in any litigation
or other proceeding relating to this Limited Guaranty, the APA or the
transactions contemplated thereby that any provisions of this Limited Guaranty
or the APA are illegal, invalid or unenforceable, in whole or in part, or
asserts any theory of liability in such litigation or proceeding that the
Limited Guarantor is liable in excess of or to a greater extent than the
Guaranteed Obligation, then (a) the obligations and liabilities of Limited
Guarantor under this Limited Guaranty shall automatically, and without further
action, terminate ab initio and shall thereupon be null and void, (b) if Limited
Guarantor has previously made any payments under this Limited Guaranty, HH shall
promptly repay all such payments, and (c) none of Limited Guarantor or PAI or
any of PAI’s directors, officers, employees, agents or representatives shall
have any liability to HH or any of its Affiliates under this Limited Guaranty.
8. Entire Agreement. This Limited Guaranty constitutes the entire agreement with
respect to the subject matter hereof and supersedes any and all prior
discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, between Limited Guarantor or any of its
Affiliates, on the one hand, and HH on the other hand with respect to the
subject matter hereof.
9. Amendments and Waivers. No amendment or waiver of any provision of this
Limited Guaranty shall be valid and binding unless it is in writing and signed,
in the case of an amendment, by all of the parties hereto, or in the case of
waiver, by the party against whom the waiver is sought to be enforced. No waiver
by a party of any breach or violation of, or default under, this Limited
Guaranty shall be deemed to extend to any prior or subsequent breach, violation
or default hereunder or to affect in any way any rights arising by virtue of any
such prior or subsequent occurrence. No delay or omission by any party in
exercising any right, power or remedy under this Limited Guaranty shall operate
as a waiver thereof.
10. Counterparts. This Limited Guaranty may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. This Limited Guaranty
shall become effective when duly executed by each party hereto.
11. Notices. All notices under this Limited Guaranty shall be (a) in writing,
(b) delivered by personal delivery, facsimile transmission (to be followed
promptly by written confirmation mailed by certified mail as provided below) or
sent by overnight courier service, (c) deemed to have been given on the earliest
of: the date of personal delivery, the date of transmission and receipt of
facsimile transmissions, or the next business day if delivered by overnight
courier, and (d) addressed as follows:
If to Limited Guarantor:
Attention: Mr. Gary Gelman
One Jericho Plaza
Jericho, New York 11753
Facsimile: (516) 822-6241


with copies to (which shall not constitute notice):


Munger, Tolles & Olson LLP
355 South Grand Avenue, 35th Floor
Los Angeles, CA 90071
Attention: Maria Seferian
Tel: (213) 683-9198
Facsimile: (213) 683-4098






--------------------------------------------------------------------------------




If to HH:
Hooper Holmes, Inc.
170 Mt. Airy Road
Basking Ridge, New Jersey 07920
Attention: Henry E. Dubois, President
Facsimile: (908) 953-6304


with copies to (which shall not constitute notice):


Sills Cummis & Gross P.C.
30 Rockefeller Plaza
New York, New York 10112
Attention: David E. Weiss
Tel: (212) 500-1579
Facsimile: (212) 643-6500


or to any such other Persons or addresses as the Parties may from time to time
designate in a writing delivered in accordance with this Section 11.
12. Severability. The provisions of this Limited Guaranty shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Limited Guaranty, or the application thereof to any Person or
any circumstance, is held by a court of competent jurisdiction to be invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Limited Guaranty and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction; provided, however, that this Limited Guaranty may in no
event be enforced without giving effect to Section 1 (Limited Guaranty), Section
3 (Certain Waivers), Section 6 (Continuing Guaranty; Termination), and Section 7
(Sole Remedy; No Contest; No Recourse) hereof. Upon a determination that any
term or provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Limited Guaranty so
as to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Laws in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.


13. No Assignment; Parties in Interest. No party hereto may assign or delegate
its rights, interests or obligations hereunder to any other Person without the
prior written consent of the other party hereto. Nothing in this Limited
Guaranty, express or implied, is intended to or shall confer upon any Person
other than HH any rights, benefits or remedies of any nature whatsoever under or
by reason of this Limited Guaranty.




--------------------------------------------------------------------------------




14. Governing Law and Venue; Waiver of Jury Trial. This Limited Guaranty shall
be deemed to be made in and in all respects shall be interpreted, construed and
governed by and in accordance with the Laws of the State of New York without
regard to the conflicts of law principles thereof. All actions and proceedings
arising out of or relating to this Limited Guaranty shall be heard and
determined exclusively in any New York state or federal court sitting in the
Borough of Manhattan of The City of New York. Each of the Limited Guarantor and
HH Limited Guarantor and HH hereby submits to the exclusive jurisdiction of any
state or federal court sitting in the Borough of Manhattan of The City of New
York for the purpose of any action arising out of or relating to this Limited
Guaranty brought by any party hereto. Each of Limited Guarantor and HH
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any action, suit or proceeding directly or indirectly
arising out of or relating to this Limited Guaranty.
[Remainder of page intentionally left blank]




        






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed and delivered this Limited
Guaranty as of the date first above written.






/s/ Gary Gelman        
GARY GELMAN








ACKNOWLEDGED AND AGREED:


HOOPER HOLMES, INC.


By:                        
Name:
Title:






























































Signature Page - Limited Guaranty






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed and delivered this Limited
Guaranty as of the date first above written.






                    
GARY GELMAN








ACKNOWLEDGED AND AGREED:


HOOPER HOLMES, INC.


By:    /s/ Henry E. Dubois        
Name: Henry E. Dubois
Title: President and CEO


































































Signature Page - Limited Guaranty








